DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2006/0049906).
Regarding claim 1, Liu discloses an inductor (Fig. 3A-3D) comprising: a magnetic core (Fig. 3D, 190); and a conductor member (Fig. 3B, all), the conductor member being configured with: an insertion part (Fig. 3B, 180)) that is inserted into the magnetic core (Fig. 3C); a first outer surface arrangement part (Fig. 3B, 106-1) that is connected to one end of the insertion part (Fig. 3B) and that is arranged along a first outer surface of the magnetic core (Fig. 3C); a second outer surface arrangement part (Fi. 3B, 160-2) that is connected to the other end of the insertion part and that is arranged along a second outer surface of the magnetic core (Fig. 3C); a first terminal part (Fig. 3D, 160-1 that is bent onto bottom of 109) that is connected to the first outer surface arrangement part (Fig. 3D); and a second terminal part (Fig. 3D, 160-2 that is bent onto bottom of 190) that is connected to the second outer surface arrangement part (Fig. 3D); wherein the insertion part includes an insertion first sub part (Fig. 3A, 1501/150-3) and an insertion second sub part (Fig. 3A, 165-2 to 160-2) that is stacked on the insertion first sub part (Fig. 3B), and 69Atty Docket No. 16067R-000051-USa sum of a thickness of the insertion first sub part and a thickness of the insertion second sub part is larger than a thickness of the first outer surface arrangement part and larger than a thickness of the second outer surface arrangement part (Fig. 3B, 180 is thicker than 160-1 or 160-2).  
Regarding claim 2, Liu further discloses that a width of the first outer surface arrangement part and a width of the second outer surface arrangement part are both larger than a width of the insertion part (Fig. 3A, 160-1 and 160-2 are wider than 150-1 and section of 150-3).  
Regarding claim 3, Liu further discloses that a minimum width of the first outer surface arrangement part is equal to or larger than a sum of a minimum width of the insertion first sub part and a minimum width of the insertion second sub part (Fig. 3A, 160s are larger in width than at least half of smallest point of 150-1).  
Regarding claim 4, Liu further discloses that the insertion second sub part is integrated with the insertion first sub part via a conductive bonding material (welding would create at least some conductive bonding material [0025]).  
Regarding claim 5, Liu further discloses that the insertion second sub part is integrated with the insertion first sub part via a conductive bonding material (welding would create at least some conductive bonding material [0025]).  
Regarding claim 6, Liu further discloses that the insertion second sub part is integrated with the insertion first sub part via a conductive bonding material (welding would create at least some conductive bonding material [0025]).  
Regarding claim 9, Liu further discloses that the insertion first sub part and the first outer surface arrangement part are parts of a first monolithic metallic member that is bent (Fig. 3A-1 and 3D), and the insertion second sub part is configured by a second monolithic metallic member (Fig. 3A-3).  
Regarding claim 10, Liu further discloses that the insertion first sub part and the first outer surface arrangement part are parts of a first monolithic metallic member that is bent (Fig. 3A-1 and 3D), and the insertion second sub part is configured by a second monolithic metallic member (Fig. 3A-3).  
Regarding claim 11, Liu further discloses that the insertion first sub part and the first outer surface arrangement part are parts of a first monolithic metallic member that is bent (Fig. 3A-1 and 3D), and the insertion second sub part is configured by a second monolithic metallic member (Fig. 3A-3).  
Regarding claim 13, Liu further discloses that the conductor member further includes a first boundary part (Fig. 3A-2, 165-3), the first boundary part intervenes between the insertion first sub part and the second outer surface arrangement part (Fig. 3B, 165-3 is between 150-1 and 160-2), and a width of the first boundary part tapers toward the insertion first sub part (Fig. 3A-2, 165-3 tapers into 150-3), and 72Atty Docket No. 16067R-000051-USthe insertion second sub part is partially stacked on the first boundary part (Fig. 3B, at least partially on end portion of 180).  
Regarding claim 15, Liu further discloses that the insertion second sub part and the second outer surface arrangement part are parts of the second monolithic metallic member that is bent (Fig. 3A-3 and 3D).  
Regarding claim 16, Liu further discloses that the first outer surface arrangement part and the second outer surface arrangement part are adhered and fixed to the first outer surface and the second outer surface of the magnetic core, respectively (Fig. 3D).  
Regarding claim 17, Liu further discloses that the conductor member further includes a second boundary part (Fig. 3A-3, section coming from end of 160-2 away from 155-2 including right angle turn and start of curve), the second boundary part intervenes between the insertion second sub part and the second outer surface arrangement part (Fig. 3A-3, between rest of curved section and 160-2), and a width of the second boundary part tapers toward the insertion second sub part (Fig. 3A-3, quickly tapers from 160-2 to narrow section), and the second boundary part is stacked on a part of the insertion first sub part (Fig. 3B).  
Regarding claim 18, Liu further discloses that the conductor member further includes a second boundary part (Fig. 3A-3, section coming from end of 160-2 away from 155-2 including right angle turn and start of curve), the second boundary part intervenes between the insertion second sub part and the second outer surface arrangement part (Fig. 3A-3, between rest of curved section and 160-2), and a width of the second boundary part tapers toward the insertion second sub part (Fig. 3A-3, quickly tapers from 160-2 to narrow section), and the second boundary part is stacked on a part of the insertion first sub part (Fig. 3B).  
Regarding claim 19, Liu further discloses that the conductor member further includes a third boundary part (Fig. 3A-1, at 155-1 including up to bend and start of curved section), the third boundary part intervenes between the insertion first sub part and the first outer surface74Atty Docket No. 16067R-000051-US arrangement part (Fig. 3A-1, between 160-1 and 150-1), and a width of the third boundary part tapers toward the insertion first sub part (Fig. 3A-1, quickly tapers from 160-1 to narrow section), and the insertion second sub part is partially stacked on the third boundary part (Fig. 3B).  
Regarding claim 20, Liu further discloses that the conductor member further includes a third boundary part (Fig. 3A-1, at 155-1 including up to bend and start of curved section), the third boundary part intervenes between the insertion first sub part and the first outer surface74Atty Docket No. 16067R-000051-US arrangement part (Fig. 3A-1, between 160-1 and 150-1), and a width of the third boundary part tapers toward the insertion first sub part (Fig. 3A-1, quickly tapers from 160-1 to narrow section), and the insertion second sub part is partially stacked on the third boundary part (Fig. 3B).  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadir et al (US 2015/0170820).
Regarding claim 1, Kadir discloses an inductor (Fig. 7-12) comprising: a magnetic core (Fig. 7-12, 300); and a conductor member (Fig. 7, 204), the conductor member being configured with: an insertion part (Fig. 7, 230/242) that is inserted into the magnetic core (Fig. 8-12); a first outer surface arrangement part (Fig. 7, 234) that is connected to one end of the insertion part (Fig. 7) and that is arranged along a first outer surface of the magnetic core (Fig. 8); a second outer surface arrangement part (Fi. 7, 232) that is connected to the other end of the insertion part and that is arranged along a second outer surface of the magnetic core (Fig. 8); a first terminal part (Fig. 7, 238) that is connected to the first outer surface arrangement part (Fig. 7); and a second terminal part (Fig. 7, 236) that is connected to the second outer surface arrangement part (Fig. 7); wherein the insertion part includes an insertion first sub part (Fig. 7, 230) and an insertion second sub part (Fig. 3A, 165-2 to 160-2) that is stacked on the insertion first sub part (Fig. 8), and 69Atty Docket No. 16067R-000051-USa sum of a thickness of the insertion first sub part and a thickness of the insertion second sub part is larger than a thickness of the first outer surface arrangement part and larger than a thickness of the second outer surface arrangement part (Fig. 8, 242/230 are thicker than 234/232).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al (US 2015/0170820).
Regarding claim 12, Kadir further teaches that the insertion first sub part and the first outer surface arrangement part are parts of a first monolithic metallic member that is bent (Fig. 7), the insertion second sub part is configured by a second member (Fig. 8), and wherein the second outer surface arrangement part is a part of the first monolithic metallic member (Fig. 7).
However, Kadir fails to teach that the insertion second sub part is configured by a second monolithic metallic member.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make it so that the insertion second sub part is configured by a second monolithic metallic member in order to construct the part using known materials in the art based on user needs and material availability as monolithic metallic members are a well-known space fillers and bonding materials in the art.  The use of conventional materials/components to perform their known function is obvious.  MPEP 2144.06.
Regarding claim 14, Kadir further teaches that the conductor member further includes a first boundary part (Fig. 13, section of 430 that bends down to 432), the first boundary part intervenes between the insertion first sub part and the second outer surface arrangement part (Fig. 13, between rest of 430 and 432), and a width of the first boundary part tapers toward the insertion first sub part (Fig. 13, tapers quickly), and the insertion second sub part is partially stacked on the first boundary part (Fig. 8, 242 would be over both ends of 230).  

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7-8, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a width of the insertion second sub part is smaller than a width of the insertion first sub part” in combination with the other claim limitations. 

Additional Relevant Prior Art:
Ikriannikov (US 2011/0148559) teaches relevant art in Fig. 6-50.
Krishnamoorthy et al (US 20140266555) teaches relevant art in Fig. 1-6.
Nomura et al (US 2014/0347155) teaches relevant art in Fig. 1-11.
Zajc (US 2015/0325361) teaches relevant art in Fig. 8b-11c.
Yan et al (US 2016/0005528) teaches relevant art in Fig. 1-8.
Yan et al (US 2016/0276087) teaches relevant art in Fig. 1-26.
Yan et al (US 2017/0047155) teaches relevant art in Fig. 51-90.
Todorov (US 2017/0178795) teaches relevant art in Fig. 1A-4.
Yan et al (US 2020/0043643) teaches relevant art in Fig. 10-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848